WRAY, Judge
(concurring in part/dissenting in part):
Our Nation has engaged in four major wars since the turn of the Century — World War I, World War II, the Korean War, and the Vietnam War.
Article I, Section 8, of the Constitution gives to Congress “the power to declare War,” but only World War I and World War II were wars declared by Congress. Neither the Korean War nor the Vietnam War was, in the constitutional sense, a declared war. Both these wars were limited or imperfect wars. Cf. Bas[s] v. Tingy, 4 Dallas 37, 40, 1 L.Ed. 731 (1800).
Both World War I and World War II, as the names indicate, were of broad scope and hostilities in neither of these wars were limited to one geographical area. Absolute defeat of the enemy was sought and achieved by the Allies in World War I and by the United Nations in World War II.
Each of the two constitutionally undeclared wars, the Korean War and the Vietnam War, involved hostilities limited in geographical area and with more limited political objectives than either of the two World Wars.
An Armistice, signed at Versailles on the eleventh hour of the eleventh day of the eleventh month of 1918, resulted in termination of the hostilities of World War I. Complete peace of this constitutionally declared war did not, however, come to pass, in a legal sense, because of the Armistice. Kahn v. Anderson, 255 U.S. 1, 10, 41 S.Ct. 224, 65 L.Ed. 469 (1921).
But the Armistice signed on 27 July 1953, which resulted in, among other things, bringing to an end the hostilities involving our armed forces during the Korean War1 did, for the pragmatic purpose of military law, bring a time of peace in a legal sense. The in time of war provision of Article 43(a), Uniform Code of Military Justice, as it had applied with respect to the Korean War, United States v. Ayers, 4 U.S.C.M.A. 220, 15 C.M.R. 220 (1954); United States v. Bancroft, 3 U.S.C.M.A. 3, 11 C.M.R. 3 (1953), terminated. United States v. Busbin, 7 U.S.C.M.A. 661, 23 C.M.R. 125 (1957); United States v. Shell, 7 U.S.C.M.A. 646, 23 C.M.R. 110 (1957).
The most recent of the four major wars of this Century in which our Nation engaged was the Vietnam War. Our involvement in the hostilities of this War endured for a longer period than our involvement in any of the three earlier major wars, and the desire for our total disengagement from the hostilities primarily in what was then the *937Republic of Vietnam (South Vietnam), mounted as the War continued.2
On 27 January 1973, the Agreement on Ending the War and Restoring Peace in Vietnam (The Parish Peace Accords) was signed. Notwithstanding this international agreement’s later proven fragility3, it called for a truce effective at midnight that day and resulted in, inter alia, the disengagement of American combat forces in South Vietnam from hostilities with the enemy, the removal of American combat forces from South Vietnam within sixty days, and the return home of prisoners of war.
In contrast, after the Korean Armistice in July 1953, although prisoners of war were returned, all American combat forces did not leave South Korea and a considerable number remained there, below the 38th parallel under the United Nations banner. The presence there of American combat forces has continued without interruption since then and today, some 40,000 American military personnel are located in South Korea.
Appellant was a member of the armed forces on active duty, and I agree with the majority’s conclusion that his unauthorized absence from 27 December 1972 to 21 May 1975 occurred on 27 December 1972, United States v. Rodgers, 23 U.S.C.M.A. 389, 50 C.M.R. 271, 1 M.J. 20 (1975), during the time of the Vietnam War, and as the majority hold, that he was subject to court-martial jurisdiction for his alleged misconduct. United States v. Anderson, 17 U.S.C.M.A. 588, 38 C.M.R. 388 (1968). But see United States v. Averette [a civilian], 19 U.S.C.M.A. 363, 41 C.M.R. 363 (1970), and compare with Latney v. Ignatius, 17 U.S.C.M.A. 677 (1967).
But I also conclude that not unlike the Armistice of 27 July 1953 which terminated the applicability of the in time of war provision of Article 43(a), UCMJ, with respect to the Korean War, the applicability of this in time of war provision with respect to the Vietnam War ended with the Paris Peace Accords of 27 January 1973. United States v. Reyes, 48 C.M.R. 832 (A.C.M.R. 1974). Cf. United States v. Shell, supra; United States v. Bancroft, supra.
Although I concur with the majority decision’s affirmance of the approved findings and sentence, I am also of the view that the stability of enlightened decision-making will be enhanced with a definite pronouncement of 27 January 1973 as the date certain terminating applicability of the in time of war provision of Article 43(a) with respect to the Vietnam War. Accord United States v. Reyes, supra, at 835. Also see United States v. Shell, supra, 7 U.S.C.M.A. at 651, 23 C.M.R. at 115.

. The Korean War, which came to involve armed forces of a number of nations engaged under the banner of the United Nations against the enemy, commenced in June 1950. A World War II state of war then existed between the United States and both Germany and Japan. Although the war with Germany did not terminate until 19 October 1951, and with Japan until 28 April 1952, the United States Supreme Court concluded that murder, allegedly committed in June 1949 by a discharged Army military prisoner then serving sentence and subject to court-martial jurisdiction for murder committed in time of war, had occurred not in time of war, but in time of peace for the purpose of court-martial jurisdiction. Lee v. Madigan, 358 U.S. 228, 79 S.Ct. 276, 3 L.Ed.2d 260 (1959). Also see Public Law 239, 80th Congress, 61 Stat. 449, Joint Resolution of Congress of 25 July 1947, terminating World War II with respect to increased penalties for certain offenses committed in time of war.


. Although American forces committed to the Vietnam War numbered some 540,000 in 1968, by the beginning of 1973 the American combat forces that remained in South Vietnam had diminished significantly.


. As Clausewitz observed in On War:
We never find that a State joining in the cause of another State takes it up with the same earnestness as its own. An auxiliary Army of moderate strength is sent; if it is not successful, then the Ally looks upon the affair as in a manner ended, and tries to get out of it on the cheapest terms possible.